Case: 16-16779   Date Filed: 08/25/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16779
                        Non-Argument Calendar
                      ________________________

                D.C. Docket Nos. 9:15-cr-80089-DTKH-1,
                                9:16-cr-80020-DTKH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                               versus

TARMARLEY JAHWADA ORR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 25, 2017)

Before ED CARNES, Chief Judge, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-16779     Date Filed: 08/25/2017   Page: 2 of 5


      On May 9, 2015, Tarmarley Orr walked into a Chase Bank in Florida, placed

a bag on the teller’s counter, and told one employee to fill the bag with money. He

pointed a gun at another employee, telling that employee “I know you’re not a bad

guy . . . I’m sorry, I’m just down on my luck. I don’t want to hurt anybody.” The

teller filled the bag with more than $2,000 and gave it to Orr, who then fled. On

May 23, 2015, Orr entered a TD Bank in Florida, brandished a firearm, and robbed

the bank, taking over $3,000. Seven days later he entered a different TD Bank

branch in Florida and gave the teller a note saying that he had a bomb that would

go off in 45 seconds if the teller did not give him $10,000. The teller gave Orr

over $1,000, and he was arrested soon after he left.

      Orr pleaded guilty to bank robbery in violation of 18 U.S.C. § 2113(a), bank

robbery involving an assault with a firearm in violation of 18 U.S.C. § 2113(a), (d),

bank robbery involving an assault with a dangerous weapon in violation of 18

U.S.C. § 2113(a), (d), and brandishing a firearm during and in relation to a crime

of violence in violation of 18 U.S.C. § 924(c). The district court sentenced him to

concurrent 87 month sentences for the three bank robbery counts to run

consecutively with an 84 month sentence, the statutory minimum, for the

brandishing count. This is Orr’s appeal of his 87 month sentence on the bank

robbery counts.




                                          2
              Case: 16-16779      Date Filed: 08/25/2017    Page: 3 of 5


      Orr contends that the district court imposed a substantively unreasonable

sentence for the three bank robbery crimes because it gave too much weight to

certain factors and too little weight to others. We review for an abuse of discretion

the substantive reasonableness of a sentence. United States v. Irey, 612 F.3d 1160,

1188–89 (11th Cir. 2010) (en banc). “A district court abuses its discretion when it

(1) fails to afford consideration to relevant factors that were due significant weight,

(2) gives significant weight to an improper or irrelevant factor, or (3) commits a

clear error of judgment in considering the proper factors.” Id. at 1189 (quotation

marks omitted). “As for the third way that discretion can be abused, a district court

commits a clear error of judgment when it considers the proper factors but balances

them unreasonably.” Id.

      Orr asserts that the district court failed to give sufficient weight to his

“substantial mitigating factors” and “placed unjustified reliance” on the facts of his

crimes and the need for deterrence. For those mitigating factors, Orr points to his

personal history, noting that: (1) before the robberies, he had not been convicted

of any crimes involving violence or the use of weapons; (2) he was abused as a

child, which led to depression and anger issues; (3) he attempted to set up his own

business on two different occasions, but the businesses failed both times because

his investment money was stolen; (4) his best friend, his daughter, his younger

brother, and his grandmother have died; and (5) he began using PCP, which made


                                           3
               Case: 16-16779     Date Filed: 08/25/2017    Page: 4 of 5


him paranoid, increased his feelings of loneliness, and impaired his judgment. Orr

also notes that he apologized during one of the robberies, made no effort to

disguise himself during the crimes, and cooperated with law enforcement and

confessed to the offenses.

       At the sentence hearing the district court acknowledged that Orr apologized

during one robbery but it pointed out that the robberies could have “sp[u]n out of

control at any moment” and become violent despite Orr’s intention not to hurt

anyone, and that the crimes likely traumatized the bank employees. The court also

found that while Orr’s characteristics and history helped it “understand how he

made the decisions that he made in this case,” the 87 month sentence was proper

because robbery “is a really serious crime,” and a sentence below the advisory

guidelines range would not afford adequate deterrence. See 18 U.S.C. § 3553(a)

(providing factors, including “the seriousness of the offense” and to need “to afford

adequate deterrence,” that district courts must consider when imposing a sentence).

“The weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court,” United States v. Clay, 483 F.3d 739, 743

(11th Cir. 2007), and the district court did not abuse its discretion in weighing the

factors in this case.

       Given the facts of his crimes, the district court’s decision to sentence Orr to

the bottom end of the advisory guidelines range, 87 months imprisonment, was not


                                           4
              Case: 16-16779    Date Filed: 08/25/2017   Page: 5 of 5


a substantively unreasonable one. See also United States v. Docampo, 573 F.3d
1091, 1101 (11th Cir. 2009) (“[W]hen the district court imposes a sentence within

the advisory Guidelines range, we ordinarily will expect that choice to be a

reasonable one.”) (quotation marks omitted).

      AFFIRMED.




                                         5